DELAWARE GROUP® LIMITED-TERM GOVERNMENT FUNDS Delaware Limited-Term Diversified Income Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated April 30, 2015 The following information replaces the second and third tables in the section in the Fund’s SAI entitled "Investment Manager and Other Service Providers – Distributor”: During the Fund’s last three fiscal years, the Distributor received, in the aggregate, limited contingent deferred sales charge (“Limited CDSC”) payments from the Fund with respect to Class A shares of the Fund as follows: Limited CDSC Payments Fiscal Year Ended Class A shares 12/31/14 12/31/13 12/31/12 During the Fund’s last three fiscal years, the Distributor received contingent deferred sales charge (“CDSC”) payments with respect to the Fund’s Class C shares as follows: Fiscal Year Ended Class C shares 12/31/14 12/31/13 12/31/12 Please keep this supplement for future reference. This Supplement is dated February 1, 2016.
